EXHIBIT 10.5
 
THIRD AMENDMENT


THIS THIRD AMENDMENT dated as of December 11, 2013 (this "Amendment") amends the
Amended and Restated Credit Agreement dated as of May 25, 2012 (as previously
amended, the "Credit Agreement") among Nu Skin Enterprises, Inc. (the
"Company"), various financial institutions (the "Lenders") and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the "Administrative
Agent").  Capitalized terms defined in the Credit Agreement are, unless
otherwise defined herein or the context otherwise requires, used herein as
defined therein.
WHEREAS, the Company, the Lenders and the Administrative Agent have entered into
the Credit Agreement; and
WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
herein;
NOW, THEREFORE, the parties hereto agree as follows:
            SECTION 1  Amendment.  Subject to the satisfaction of the conditions
precedent set forth in Section 3, the definition of "EBITDA" contained in
Section 1.1 of the Credit Agreement is amended in its entirety to read as
follows:
EBITDA means, with respect to any period, the sum of (i) Consolidated Net Income
for such period without giving effect to extraordinary gains and losses, gains
and losses resulting from changes in GAAP or one-time non-recurring income and
expenses resulting from acquisitions, plus (ii) to the extent deducted in the
calculation of Consolidated Net Income, the amount of all interest expense,
depreciation expense, amortization expense, income tax expense and non-cash
stock-based compensation expense; provided that EBITDA will include or exclude,
as applicable, acquisitions and divestitures of Restricted Subsidiaries or other
business units on a pro forma basis as if such acquisitions or divestitures
occurred on the first day of the applicable period.
SECTION 2                          Warranties.  The Company represents and
warrants to the Administrative Agent and the Lenders that (a) each warranty set
forth in Section 9 of the Credit Agreement is true and correct in all material
respects as of the date of the execution and delivery of this Amendment by the
Company, with the same effect as if made on such date (except to the extent any
such warranty expressly relates to a specific earlier date, in which case such
warranty was true and correct in all material respects as of such earlier date),
(b) after giving effect to this amendment, no Event of Default or Unmatured
Event of Default exists and (c) the Credit Agreement as amended hereby
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors' rights
generally, and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


SECTION 3                                          Effectiveness.  The amendment
set forth in Section 1 above shall become effective on the date (the "Effective
Date") when the Administrative Agent has received (i) counterparts of this
Amendment executed by the Company and the Required Lenders and (ii) a fully
executed and effective amendment to the Senior Note Purchase Agreement and any
other Material Credit Facility (if any) which provides for an amendment thereto
which is substantially identical to the amendment provided herein; provided that
no such amendment need be provided for any Material Credit Facility if similar
language is already included in such other Material Credit Facility.
 
 
 

--------------------------------------------------------------------------------



SECTION 4                          Miscellaneous.
4.1            Continuing Effectiveness, etc.  As herein amended, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.  After the effectiveness of this Amendment, all
references in the Credit Agreement and the other Loan Documents to "Credit
Agreement" or similar terms shall refer to the Credit Agreement as amended
hereby.
4.2            Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.  Delivery to the
Administrative Agent of a counterpart hereof, or a signature page hereto, by
facsimile or by email in .pdf or similar format shall be effective as an
original, manually-signed counterpart.
4.3            Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of New York, without regard to
conflict of laws principles.
4.4            Successors and Assigns.  This Amendment shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the respective successors and assigns
of the Lenders and the Administrative Agent.
 
 
 
 

--------------------------------------------------------------------------------

 
Delivered as of the day and year first above written.
NU SKIN ENTERPRISES, INC.
By /s/ Brian
Lords                                                                                                  
Title
Treasurer                                                                                                  
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
By /s/
Illegible                                                                                                  
Title Authorized
Officer                                                                                                  
 